DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2021 has been entered.

Election/Restrictions


This application is in condition for allowance except for the presence of claim 7 directed to a species non-elected without traverse.  Accordingly, claim 7 has been cancelled.

Response to Arguments



Applicant’s arguments, see pages 6-9, filed 6/29/2021, in light of the present amendments, with respect to claims 1-6 have been fully considered and are persuasive. The rejection of said claims has been withdrawn. 
Reasons for Allowance



Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a board assembly sheet comprising a surrounding region having a generally frame shape when viewed from the top and having an exposed outer peripheral edge, and said surrounding region having an inner peripheral edge that is joined in a continuous and uninterrupted manner to an outer peripheral edge of the mounting board region such that there are no through holes disposed along the outer peripheral edge of the mounting board region.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-6 depend upon claim 1 and thus are allowable for at least the same reasons. 

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2847